10/18/2020                   Case 1:20-cv-01493-TJK Document  25-1
                                                        Consumer AccessFiled  11/19/20 Page 1 of 1
                                                                        - Company




                 LOANSMARTER INC
   NMLS ID: 1214294              Street Address: 20200 W Dixie Hwy                                Phone: 844-945-6267                 Website: www.loansmarter.com
                                                 Suite #1208                         Toll-Free Number: Not provided                     Email: CEO@LOANSMARTER.COM
                                                 Miami, FL 33180
                                                                                                     Fax: 866-220-5927
                                Mailing Address: 20200 W Dixie Hwy
                                                 Suite #1208
                                                 Miami, FL 33180

         Other Trade Names : LOANSMARTER.COM
   Prior Other Trade Names : MORTGAGE ENTERPRISE; MORTGAGE ENTERPRISE AMERICA; R8FIND.COM INC; US HOME FINDERS INTERNATIONAL
                             INC.
          Prior Legal Names : MORTGAGE ENTERPRISE AMERICA INC; R8FIND.COM INC
             Sponsored MLOs : 15

   Fiscal Year End: 12/31         Formed in: Florida, United States              Date Formed: 05/27/2014              Stock Symbol: None           Business Structure: Corporation

   Regulatory Actions : None posted in NMLS.


     Branch Locations            (1 Active, 0 Inactive)



     State Licenses/Registrations (Displaying 6 Active of 6 Total)
                                                                                                                         Authorized to
   Regulator                Lic/Reg Name                                                                               Conduct Business                    Consumer Complaint
   Colorado                 Mortgage Company Registration                                                                       Yes                       Submit to Regulator
   Florida                  Mortgage Broker License                                                                             Yes                       Submit to Regulator
   Florida                  Mortgage Lender License                                                                             Yes                       Submit to Regulator
   Georgia                  Mortgage Broker/Processor License/Registration                                                      Yes                       Submit to Regulator
   Texas - SML              Mortgage Company License                                                                            Yes                       Submit to Regulator
   Virginia                 Broker License                                                                                      Yes                       Submit to Regulator


     Regulatory Actions                     While some state and federal agencies may add actions taken in previous years against a licensee, the majority are adding only new actions from
                                            2012 or later. To view complete information regarding regulatory actions posted by the agency, click any regulator link.




   No regulatory actions have been posted in NMLS.



 Information made available through NMLS Consumer AccessSM is derived from NMLS (Nationwide Multistate Licensing System / Nationwide Mortgage Licensing System and Registry), the
 financial services industry's online registration and licensing database. NMLS was created by the Conference of State Bank Supervisors (CSBS) and the American Association of Residential
 Mortgage Regulators (AARMR) and is owned and operated by the State Regulatory Registry LLC (SRR), a wholly owned subsidiary of CSBS. For more information about the System, please visit
 the NMLS Resource Center or the NMLS Federal Registry Resource Center websites. | Download PDF Reader




https://www.nmlsconsumeraccess.org/EntityDetails.aspx/COMPANY/1214294                                                                                                                         1/1
